Citation Nr: 1820668	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral foot disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, and from September 1972 to June 1973.

Notably, the Veteran's first period of service from June 1969 to January 1972 has been characterized as honorable, while his second period of service from September 1972 to June 1973 has been characterized as dishonorable for VA purposes.  The dishonorable discharge assigned for his latter period of service is considered a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(c)(2).  See February 2008 Administrative Decision.  As such, only the Veteran's service from June 3, 1969 to January 4, 1972-which included service in the Republic of Vietnam from May 1970 to July 1971-is the period considered herein for purposes of establishing entitlement to the VA compensation benefits at issue.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO, inter alia, denied service connection for metatarsalgia (claimed as bilateral foot condition).  The Veteran filed a noticed of disagreement (NOD) in May 2008.  A statement of the case (SOC) was subsequently issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.  

In January 2015, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In May 2015, June 2016, and May 2017, the Board remanded the issue on appeal, together with issues of entitlement to service connection for right ear hearing loss, obstructive sleep apnea (OSA), and hypertension, to the agency of original jurisdiction (AOJ) for additional development.  Service connection was subsequently granted for right ear hearing loss, OSA, and hypertension in a November 2017 rating decision, thereby resolving the appeal as to those matters.  Additional claims on appeal were previously disposed of in the Board's May 2015 decision and in a subsequent September 2015 rating decision.  As for the remaining issue on appeal, the AOJ issued a November 2017 supplemental SOC (SSOC), in which it continued to deny entitlement to service connection for bilateral foot disability..

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  While service records document a single complaint of left foot pain, this complaint was made during the Veteran's second period of service, which the Board may not consider for compensation purposes; and there is no specific evidence or argument indicating that current foot disability had its onset during the Veteran's first period of service.

3.  Competent, probative medical opinion indicates that the Veteran's foot disabilities-diagnosed as bilateral hallux valgus, mild pres planus, and degenerative joint disease (as well as metatarsalgia and plantar fasciitis, now resolved)-have at least as likely as not been aggravated beyond natural progression by his service-connected diabetes and peripheral neuropathy.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral foot disability, as secondary to service- connected diabetes mellitus and peripheral neuropathy, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the fully favorable disposition of the Veteran's claim for service connection for a bilateral foot disability, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Contentions raised by the record are that current foot disability is the result of the Veteran's active service either associated with complaints of foot pain during service, and continuing since, or as secondary to service-connected diabetes mellitus.  The Board notes that service connection has been in effect for diabetes mellitus since February 2007, and for peripheral neuropathy of the each bilateral lower extremity since June 2009.  

The medical evidence shows that the Veteran has suffered from multiple foot disabilities over the last several years.  A September 2015 VA examiner diagnosed metatarsalgia and plantar fasciitis.  A July 2016 VA examination report documents mild  bilateral hallux valgus. During his most recent VA examination in August 2017, the examiner noted that physical examination revealed hallux valgus and mild pes planus, and that bilateral degenerative arthritis was present per imaging studies; but that metatarsalgia and plantar fasciitis had likely resolved.  The Board points out that, pertinent to this case, evidence current bilateral foot disability is satisfied where there is competent evidence of foot disability at a time frame pertinent to the claim under consideration (here, since approximately August 2007), even if any such distinct disability is now asymptomatic or resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2008).

Given this evidence, the remaining question before the Board is whether there is competent, probative evidence establishing a medical nexus between any current foot disability and either his active service or other service-connected disability.

Upon review of the Veteran's service treatment records (STRs), the only complaint of foot pain noted during his service was in September 1972, during his period of service which the Board may not consider for service-connected disability, as previously noted.  There was no other indication of foot pain or disability during the Veteran's period of honorable service; and in his December 1971 report of medical history, associated with his separation examination, the Veteran did not document any instance of having suffered from foot disability during that first period of service.  

As for a secondary relationship between current bilateral foot disability and the Veteran's service-connected diabetes, the Board has remanded this claim multiple times in an effort to obtain adequate opinions as to the etiology of the Veteran's current foot disabilities.  The Veteran was afforded his most recent VA examination in August 2017.  While the physician opined that the Veteran's claimed foot disabilities were less likely than not incurred during service or caused by service-connected diabetes, the examiner did conclude that bilateral foot disabilities were at least as likely as not aggravated beyond their natural progression by service-connected diabetes and peripheral neuropathy.  In providing this opinion, the physician clearly explained that although the baseline severity of foot disability prior to aggravation could not be established, that Veteran's diabetes mellitus and peripheral neuropathy likely impacted both feet through impairing the Veteran's gait and weight bearing.  The physician noted that while diabetes alone did not cause bone disease like degenerative joint disease, it did frequently cause neuropathy with numbness and tingling, which the record has established as being present in this case and which led to such impairment of the Veteran's gait and weight bearing.  The Board finds that the foregoing medical opinion is fully informed, fully articulated, and well-reasoned.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

In making this determination, the Board acknowledges that VA will not concede aggravation unless a baseline severity for a claimed disability can be established with evidence created prior to any aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence stablishing the current level of severity of the disability.  38 C.F.R. § 3.310(b).  While the August 2017 VA examiner indicated that it would be mere speculation to determine the baseline severity of the Veteran's foot disabilities, he seemingly appeared to contradict this determination by noting that the September 1972 in-service clinical report, documenting the Veteran's complaint of left foot pain for two months, with soreness on top of arch, was used to establish such baseline severity.  Thus, the September 1972 clinical report would appear to support a finding of baseline severity of left foot pain at that time, and prior to aggravation by service-connected disability.  

Moreover, the Board finds that the examiner's ambiguously reported inability to establish a baseline severity of foot disability prior to aggravation is also not detrimental to the Veteran's appeal where the medical evidence indicates that the Veteran's musculoskeletal disabilities developed concurrently with the progression of his diabetes.  The record reveals that his diabetes was diagnosed in February 2007, at which time he began taking medications to treat diabetes.  The record further indicates that he had been having tingling and numbness of the feet that began in approximately November 2008, with occasional numbness of the feet beginning shortly before that.  During his March 2008 VA examination, the Veteran reported symptoms of intermittent pain in the balls of his feet which occurred daily when walking and sometimes even when stationery.  The examiner diagnosed metatarsalgia.  

The diagnosis of metatarsalgia at the time of the March 2008 VA examination, manifested by pain in the balls of his feet, is consistent with the Veteran's reports of having ongoing pain in his feet for many years, as he indicated during his January 2015 hearing.  As for the later diagnoses of hallux valgus, degenerative arthritis, and pes planus, the Board will afford the Veteran the benefit of the doubt and find that such later diagnosed disabilities appear to have developed concurrently with service-connected diabetes and neuropathy ,
 
In contrast to the positive medical evidence of record, prior VA examination reports gave negative opinions as to any etiological relationship between the Veteran's foot disabilities and his service-connected diabetes.  As the Board has determined that these prior VA opinions were not adequate for adjudication of the claim, such opinions are accorded no probative weight.  A March 2008 VA examiner opinion was deemed deficient, inter alia, because it did not provide an adequate opinion addressing whether the Veteran's metatarsalgia was aggravated by service-connected diabetes and it did not address diagnosed plantar fasciitis.  See Allen, supra.  Additionally, VA opinions obtained via September 2015 VA and July 2016 VA examinations were provided by a nurse practitioner rather than a physician, as the Board instructed when remanding the claim in May 2015 and June 2016.  Furthermore, in the July 2016 VA examination report, the examiner did not provide adequate reasons for the negative opinion, but only commented that an etiological link was not supported by medical literature, and then stated that the majority of the Veteran's foot pain was the result of his diabetic peripheral neuropathy.  At this juncture, the Board additionally notes that the prior opinions did not also clearly consider whether diagnosed musculoskeletal disabilities of the feet were caused or aggravated by the Veteran's service-connected peripheral neuropathy.  See Nieves-Rodriguez, supra.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the probative medical evidence discussed above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that secondary service connection for bilateral foot disability is warranted.


ORDER

Service connection for bilateral foot disability, as secondary to service-connected diabetes mellitus and peripheral neuropathy, is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


